Citation Nr: 1222474	
Decision Date: 06/27/12    Archive Date: 07/10/12

DOCKET NO.  09-34 769	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Indianapolis, Indiana


THE ISSUE

Entitlement to service connection for a liver disorder, to include as secondary to a service-connected disability.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

R.N. Poulson, Counsel






INTRODUCTION

The Veteran had active service from March 1998 to April 1998, and from February 2000 to July 2004. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2008 rating decision of the Indianapolis, Indiana Regional Office (RO) of the Department of Veterans Affairs (VA).  [The issue has been recharacterized as noted on the title page to better reflect the medical evidence of record.]  

In an attachment to a VA Form 9 received in September 2009, the Veteran indicated that he wanted hearings at the RO before a Decision Review Officer (DRO) and a Veterans Law Judge (VLJ).  In January 2010, the Veteran testified at a hearing before a DRO.  This hearing transcript has been associated with the Veteran's claims folder, and the Veteran has neither objected to having had this type of hearing, nor has he expressed any dissatisfaction with it.  In addition, in a January 2010 correspondence, the Veteran withdrew his request for a hearing at the RO before a VLJ.  Accordingly, the Board will proceed with appellate review of this appeal, based on the evidence of record.  See 38 C.F.R. § 20.704(e) (2011).  

For the reasons set forth below, this appeal is being REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action is required. 


REMAND

Although further delay is regrettable, the Board finds that additional development is necessary prior to final adjudication of the issue on appeal.  The Veteran contends that his current liver disorder is related to service because he began to experience symptoms of a liver disorder shortly after active duty.  In addition, he maintains that the medication that he uses to treat his service-connected disabilities caused his current liver disorder.  [In this regard, the Board notes that service connection has been granted for bilateral patellar tracking disease (10 percent for each knee) and hypertension (noncompensable), with effective dates of May 2008 and January 2010, respectively.]

On appeal in June 2011, the Board noted that the September 2008 VA examiner provided no opinion regarding a relationship between the Veteran's liver disorder and his service-connected knee disorders.  Accordingly, the Board remanded the claim so that the agency of original jurisdiction (AOJ) could provide the Veteran with another VA examination addressing whether his liver disorder had its clinical onset during service, was otherwise related to service, or was caused or aggravated by a service-connected disability.  The July 2011 VA examiner diagnosed nonalcoholic steatohepatitis and opined that "it is less likely as not" that this disorder was caused by, or was a result of, the Veteran's service.  In a May 2012 addendum, the VA examiner explained t hat medical literature showed no relationship between the Veteran's liver disorder and his service-connected hypertension or the use of pain medication.  Indeed, the examiner specifically opined that "it is less likely than not" that the Veteran's liver disorder is due to, or caused by, his service-connected hypertension or his use of pain medication for his service-connected bilateral knee disability.  

Unfortunately, the Board finds that the July 2011 VA examination and May 2012 addendum are inadequate.  Significantly, the examiner did not address whether the medication that the Veteran takes for his service-connected knee and hypertension disabilities aggravates his diagnosed liver disorder.  An inadequate examination frustrates judicial review.  Hicks v. Brown, 8 Vet. App. 417, 422 (1995).  Once VA provides an examination in a service connection claim, the examination must be adequate or VA must notify the Veteran why one will not or cannot be provided.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).  Remand is therefore required to ensure compliance with the Board's June 2011 Remand.  See Stegall v. West, 11 Vet. App. 268, 270-71 (1998).

Accordingly, the case is REMANDED for the following action:

1. Issue to the Veteran a corrective Veterans Claims Assistance Act of 2000 notice letter pertaining to the claim for service connection for a liver disorder, as secondary to a service-connected disability.

2. Return the Veteran's claims folder to the VA examiner who conducted the July 2011 VA examination and who completed the May 2012 addendum.  If that examiner is not available, the Veteran should be scheduled for an appropriate VA examination to address the following inquiry.  The claims folder, including a copy of this remand, must be sent to the examiner for review in conjunction with the examination.  

The examiner should express an opinion as to whether it is at least as likely as not, i.e., a 50% probability or greater, that the Veteran's current liver disorder was caused or aggravated (permanently worsened beyond normal progression) by his service-connected hypertension or his service-connected bilateral patellar tracking disease (including medication taken for either of these disorders).  [If the Veteran is found to have a chronic liver disorder that is aggravated by a service-connected disability (including medication taken therefor), the examiner should quantify the approximate degree of aggravation.]  

If the examiner determines that he/she cannot provide any specific opinion without resorting to speculation, the examiner should explain the inability to provide an opinion and identify precisely what facts could not be determined.  In particular, he/she should comment on whether an opinion could not be rendered because the limits of medical knowledge have been exhausted regarding the etiology of any diagnosed disorder or whether additional testing or information could be obtained that would lead to a conclusive opinion.  (The AOJ should ensure that any additional evidentiary development suggested by the examiner should be undertaken so that a definite opinion can be obtained.)  

3. Then, readjudicate the claim on appeal.  If the benefit sought remains denied, issue a supplemental statement of the case and provide the Veteran the requisite period of time to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.  

No action is required of the Veteran until he is notified by the RO; however, the Veteran is advised that failure to report for any scheduled examination may result in the denial of his claims.  38 C.F.R. § 3.655 (2011).  He has the right to submit additional evidence and argument on the matter that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims remanded by the Board or the United States Court of Appeals for Veterans Claims (Court) for additional development or other appropriate action must be handled in an expeditious manner.  38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



_________________________________________________
THERESA M. CATINO
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the Court.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).  

